EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Amend claim 1 to change “pr8
esence” to “presence” in lines 12-13”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach the claimed process where the reacting is the in presence of the buffer devoid of metal coordinating functionality.  The closest prior art of record is Morris et al., (US 2015/0173368).  Morris et al. teaches a process for producing a crystalline metal-organic framework comprising reacting a plurality of 2,5-dihydroxyterephthalte molecules/polytopic organic linkers with zinc acetate/a compound of formula MnXm, where M is Zn, X is an acetate ion, n is 1 and m is 2 (Example 3a).  There is no suggestion in the art to add a buffer to the reaction mixture of Morris et al., much less a buffer devoid of metal coordinating functionality.  As such, the claimed processes are non-obvious over the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767